Title: To Thomas Jefferson from Thomas Cooper, 15 March 1804
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Northumberland March   1804 before 15 Mch.
          
          Your letter of Ap: 9: 1803 to Dr Priestley and the copy of yr Letter to Dr Rush with a copy of your Syllabus have been preserved by Dr Priestley; but Mr Priestley requests me to say that no public use shall be made of them, or any private Communication by which they can be known beyond the circle of your known and immediate friends: indeed even this is not in any way contemplated, nor do I expect they will be seen again by any one, unknown to you. I believe you are a far better Christian than nine tenths of the professors of Christianity and your veiew of the subject is highly honourable not only to your known talents, but to your attention to a subject so unfashionable among the pretenders to Knowledge in the present day. Dr Priestley has left a Ms somewhat on the plan you have suggested. I have not yet perused it, but I have no doubt of its containing like all his other works much interesting matter, and new views on the Subject. I fancy I am not like to agree with either of you.
          I observe a publication by Mr Granger of the number and situation of the various post offices in the Union, but no price, no publisher, or place of publication is mentioned. It seems to me likely to be very interesting in a statistical view, and I should be very glad to see it. Could you oblige me with a Copy?
          I very often feel much at a loss for the common documents on public affairs, which I ask for in vain among my friends in Congress, for what there may be “omnibus lippis et tonsoribus notum” may be very good … very interesting Information here.
          Mr Priestley desires to join with me in assurances of sincere attachment and respect.
          
            Thomas Cooper
          
        